Anderson, J.
(dissenting).
I am unable to agree with the majority of the court in this case. When the case was before this, court on the other appeal the court declared as part of the law of the case that the junction between the two> railroads had to be made with regard to the interests of both railroads, as well as the public interests, and also with reference to its reasonableness and feasibility. A. & V. Ry. Co. v. J. & E. Ry. Co., 131 Miss. 857, 95 So. 733.
As I view the uncontradicted evidence in this case, only one. reasonable conclusion can be drawn therefrom,, and that is, the proposed junction between these two railroads is not reasonable nor feasible, and is against the public interest as well as the just' interests of the railroads. In considering whether the proposed junction ought to be made it should be compared to any other junction or junctions which the evidence shows might be made. And if there appears to be another junction that could be made which would be more feasible and much more to the public interest and to the interests of the two railroads, then surely the proposed junction would come under the condemnation of the law of this case as laid down on the former appeal.
The evidence shows without conflict, that the proposed junction at Curran’s Crossing will be a longitudinal con*740nection, thereby increasing the danger to employees of the roads ; that it will be in Pearl river bottom which is about five miles wide and subject to one or more overflows, annually which cover the swamp1 from the foothills on one side to the foothills on the other; that said junction will be on a ten-foot fill, .and at a point near a much frequented public road crossing, and at a point between two railroad trestles of the Alabama & Vicksburg Railway Company, each about four hundred feet long.
" The evidence given by Mr. Neville, the president of the Jackson &¡ Eastern Railway Company, shows that although his company got a permit from the Interstate Commerce Commission to build its line of road in a westerly direction “to the city of Jacksqn,” his company has no purpose of building further than this, junction with the Alabama & Vicksburg Railway Company, that it has no purpose whatever of' going into the city of Jackson over its own bridge and tracks. But the hope of his company is that sooner or later, by some sort of arrangement with the Alabama &■ Vicksburg Railway Company, his company will get into Jackson and there connect with the other railroad lines coming* into. Jackson, and this was the main purpose of. his company in'making Jackson the western terminus of its line of railroad. Mr. Neville admitted in his evidence in effect that, if his company were able financially to gn into the city of Jackson over its own tracks and bridge across Pearl river, and there connect with the other lines of railroad entering the city of Jackson, the public interest as well as the interests of the two railroads would be better served. He frankly admitted that, instead of doing that, Curran’s Crossing was selected by his company as a junction as a matter of economy to his company.
The law is, as I understand it, that in considering the public interest, .as well as that of the two railroads, the matter of economy will not control. The predominant consideration will be the feasibility of the junction in con*741nection with the public welfare and the interests of the two railroads. Economy as a consideration must stand aside for these things. As I understand, the courts 'which , have passed on like questions have so held. Elliott on Railroads (3 Eld.), sections 1130 and 1225; In re Pennsylvania Railroad’s Appeal, 93 Pa. 159. This junction at Curran’s Crossing, under the evidence, will be the western t'erminus of the Jackson & Eastern Railway Company’s line. There is no pretense to the contrary. The evidence shows what a railroad terminal is, but none was necessary because the court judicially knows what it is. A railroad terminal at Curran’s Crossing’ would mean switch tracks, storage tracks, and a freight house. In other words railroad yards in Pearl river bottom on a ten-foot fill in a few hundred yards of the city of Jackson where, by entering, connection could be made with the various railroad lines entering said city. The thing just looks to me next to impossible. I do not know how otherwise to characterize it.
The bill of the Alabama & Vicksburg Railway Company ought to- have been sustained in my judgment on another ground, and that is that the eminent domain application of the Jackson & Eastern Railway Company failed to sufficiently describe the right or easement it sought to condemn. It is unquestioned that the Jackson & Eastern Railway Company has- no right under the statute to condemn the fee in the tracks and right of way of the Alabama & Vicksburg Railway Company for the junction. Where a lesser interest than the fee in land is sought to be appropriated in a condemnation proceeding, the lesser interest must be defined with such certainty as to apprise the owner of the nature and extent of the interest which-is to be taken, and also with such certainty as to enable the jury to intelligently and according to law assess the compensation to be paid for the interest taken. Pontiac Improvement Co. v. Board of Commissioners, 104 Ohio St. 447, 135 N. E. 635, 23 A. L. R. 866. Certainly the pro*742ceedings ought to be definite enough as to description of the right sought to be taken as that the owner of the fee will know how much he will have left after the proposed easement is taken. This is also necessary to enable the taxing authorities to properly assess the property. Unless what is taken by the condemnation proceedings is made definite, how could the taxing authorities determine what assessment value to put on what was taken and what was left?